EXHIBIT 21 ULTIMATE PARENT ALL 100% OWNED 1ST LEVEL SUBSIDIARIES YEAR ACQUIRED/ ESTABLISHED JURISDICTION/ DATEOF INCORPORATION MAINBUSINESS LOCATION(S) 2ND LEVEL SUBSIDIARIES 3RD LEVEL SUBSIDIARIES THE L. S. STARRETT COMPANY (TOOL AND SAW MFG) 1880 MASSACHUSETTS (1929) MA,OH,NC,AZ,GA STARRETT SECURITIES CORPORATION (INVESTMENT CO) 1985 MASSACHUSETTS (1985) MA EVANS RULE COMPANY, INC. (TAPE MEASURE MFG) 1986 NEW JERSEY (1948) N. CHARLESTON, SC TAYLOR INVESTMENTS, INC. (HOLDING CO) 1986 NEW JERSEY (1981) HOLDING CO ONLY E-R RULE COMPANY OF PUERTO RICO, INC. (TAPE MFG) 1986 NEW JERSEY (1968) MAYAQUEZ, PUERTO RICO L.S.STARRETT CO. OF THE DOMINICAN REPUBLIC (LEVEL AND TAPE MFG) 2004 CAYMAN ISLANDS (2004) SANTO DOMINGO. DR THE L. S. STARRETT CO. OF CANADA LIMITED (BRANCH WAREHOUSE) 1962 ONTARIO (1962) MISSISSAUGA, ONT THE L. S. STARRETT COMPANY LIMITED (SAW MFG) 1958 SCOTLAND (1958) JEDBURGH, SCOTLAND STARRETT PRECISION OPTICAL LIMITED (OPTICAL TOOL MFG) 1990 ENGLAND (1990) JEDBURGH; SCOTLAND STARRETT GMBH (DISTRIBUTION) 2000 GERMANY (2000) TAUNUS, GERMANY STARRETT INDUSTRIA E COMMERCIO LTDA. (SAW MFG) 1956 BRAZIL (1956) ITU, BRAZIL STARRETT ARGENTINA S.A. 2005 ARGENTINA (2005) BUENOS AIRES, ARGENTINA LEVEL INDUSTRIES, INC. (LEVEL MFG) 1991 MASSACHUSETTS (1991) N. CHARLESTON; SC THE L.S.STARRETT COMPANY OF MEXICO, S. de R.L. de C.V. (WAREHOUSE AND DISTRIBUTION) 2001 MEXICO (2001) SALTILLO, COAHUILA, MEXICO STARRETT TOOLS ( SUZHOU) CO. LTD (SAW AND TOOL MFG) 1997 CHINA (1997) SUZHOU, CHINA STARRETT TOOLS ( SHANGHAI) CO. LTD (WAREHOUSE AND DISTRIBUTION) 2000 CHINA (2000) SHANGHAI, CHINA THE L.S. STARRETT CO OF AUSTRALIA PTY LTD (WAREHOUSE AND DISTRIBUTION) 1998 AUSTRALIA (1998) SYDNEY, AUSTRALIA STARRETT METROLOGY SERVICES, INC. (INACTIVE AS OF 4/04) 2003 DELAWARE (2003) MT. AIRY, NC (CALIBRATION AND INSTALLATION SERVICES) STARRETT (NEW ZEALAND) LIMITED 2004 NEW ZEALAND 8/11/04 AUCKLAND, NZ TRU-STONE TECHNOLOGIES, INC. 2006 DELAWARE (2006) WAITE PARK, MN
